Case: 20-60913     Document: 00516359240          Page: 1     Date Filed: 06/16/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 16, 2022
                                   No. 20-60913                           Lyle W. Cayce
                                                                               Clerk

   Attala County, Mississippi Branch of the NAACP;
   Antonio Riley; Sharon N. Young; Charles Hampton;
   Ruth Robbins,

                                                            Plaintiffs—Appellants,

                                       versus

   Doug Evans, in his official capacity as District Attorney of the
   Fifth Circuit Court District of Mississippi,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:19-CV-167


   Before Elrod, Southwick, and Costa, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          A county chapter of the NAACP and four individual Plaintiffs brought
   suit against the district attorney for the Mississippi counties in which they
   live, claiming he regularly discriminates against black potential jurors by
   striking them from juries because of their race. The Plaintiffs asserted
   violations of their own constitutional rights to serve on juries. The district
   court determined that it should apply one of the Supreme Court’s abstention
Case: 20-60913      Document: 00516359240           Page: 2    Date Filed: 06/16/2022




                                     No. 20-60913


   doctrines and dismissed the case. We do not analyze abstention and instead
   conclude that the Plaintiffs do not have standing. We AFFIRM.
           FACTUAL AND PROCEDURAL BACKGROUND
          The Mississippi Fifth Circuit Court District covers seven counties,
   including Attala County, in the north central region of the state. The District
   Attorney for that district is Doug Evans, who, according to the complaint,
   has held the office since 1992. In November 2019, this suit began with the
   filing of a complaint in the United States District Court for the Northern
   District of Mississippi against Evans in his official capacity as District
   Attorney.
          The organizational Plaintiff is the chapter of the NAACP in Attala
   County. It brought suit “on behalf of its members, who are Black citizens of
   Attala County, are qualified for jury service in Circuit Court, and are subject
   to Evans’ policy, custom, or usage of racial discrimination in jury selection.”
   The four individual Plaintiffs are African-Americans who reside in the state’s
   Fifth Circuit Court District and are eligible for jury service.
          Suit was brought under 42 U.S.C. § 1983 for an alleged violation of
   their Fourteenth Amendment rights of prospective jurors. The complaint
   refers to news reports of an investigation by a group of journalists into
   criminal trials in the state’s Fifth Circuit District. The data the journalists
   compiled allegedly supports that Evans and his office strike jurors due to their
   race. The complaint also specifically refers to the multiple trials of Curtis
   Flowers for murder, which generated claims that Evans and his office were
   improperly striking black jurors. We detail those.
          Flowers’s first conviction was reversed for “numerous instances of
   prosecutorial misconduct” at trial, though not misconduct in jury selection.
   Flowers v. State, 773 So. 2d 309, 327 (Miss. 2000). Flowers was again
   convicted after a second trial, and there too the Mississippi Supreme Court




                                          2
Case: 20-60913       Document: 00516359240            Page: 3      Date Filed: 06/16/2022




                                       No. 20-60913


   reversed. Flowers v. State, 842 So. 2d 531, 564–65 (Miss. 2003). The court
   described instances of prosecutorial misconduct and admonished the state to
   give Flowers a fair trial instead of engaging “in tactics which mirror
   ‘prosecution overkill.’” Id. at 564. The conviction that followed a third trial
   was reversed because of the prosecutor’s actions in jury selection: the appeal
   “present[ed] [the court] with as strong a prima facie case of racial
   discrimination as [it had] ever seen in the context of a Batson challenge.”
   Flowers v. State, 947 So. 2d 910, 935 (Miss. 2007) (referring to Batson v.
   Kentucky, 476 U.S. 79 (1986)). The fourth and fifth trials ended with
   mistrials. See Flowers v. Mississippi, 139 S. Ct. 2228, 2237 (2019). The sixth
   trial resulted in a conviction, but the United States Supreme Court reversed.
   Id. at 2251. The Court stated that in each of the first four trials, prosecutors
   “appeared to proceed as if Batson had never been decided. The State’s
   relentless, determined effort to rid the jury of black individuals” in the first
   four trials, and the striking of five of six black jurors in the sixth trial, required
   reversal. Id. at 2246, 2251.
           According to the Plaintiffs’ brief, Evans then requested that the state
   circuit judge who had presided over the latest trial contact the Mississippi
   Attorney General to determine if she would agree to have her office accept
   the case. See Miss. Code. Ann. § 7-5-53. Contact was made; the
   Attorney General took the case, and, after review, that office moved to
   dismiss all charges. The state circuit court granted the motion in September
   2020.
           Plaintiffs sought a declaratory judgment that Evans’s practices
   violated the constitutional rights of prospective jurors such as themselves.
   They also sought an injunction preventing Evans from continuing in these
   alleged practices, and attorneys’ fees under 42 U.S.C. § 1988. They did not
   seek damages.




                                             3
Case: 20-60913         Document: 00516359240              Page: 4       Date Filed: 06/16/2022




                                          No. 20-60913


           Evans moved to dismiss on the basis that Plaintiffs lacked standing,
   that the claims were not ripe, and that the court should abstain. The district
   court did not discuss standing or ripeness, but it held that abstention was
   compelled by the Supreme Court’s decision in O’Shea v. Littleton, 414 U.S.
   488 (1974). It therefore dismissed the suit. The Plaintiffs timely appealed.
                                      DISCUSSION
           The Plaintiffs’ opening brief in this court understandably focused on
   the sole basis of the district court’s ruling, which was that abstention was
   appropriate. Evans’s responsive brief defended that ruling but also argued in
   the alternative that a lack of standing, which it also had urged in its motion to
   dismiss, was independently available as a basis to dismiss. In reply, the
   Plaintiffs presented significant argument as to why they had standing.
           A district court’s judgment can be affirmed on any basis, even one not
   reached by the court, that is supported by the record. Lindsey v. Bio-Medical
   Applications of La., L.L.C., 9 F.4th 317, 327 (5th Cir. 2021). We will use that
   authority to consider the question of standing and, since it supports
   affirmance, will not reach the issue of abstention. 1
           It is axiomatic that a plaintiff seeking redress in federal court must
   meet the initial “requirement imposed by Article III of the Constitution by
   alleging an actual case or controversy.” City of Los Angeles v. Lyons, 461 U.S.
   95, 101 (1983). One aspect of the case-or-controversy requirement is that a
   plaintiff must establish standing to sue. Clapper v. Amnesty Int’l USA, 568


           1
             Our reluctance to analyze abstention arises in part from the fact that our research
   does not reveal any Supreme Court or Fifth Circuit opinions in which abstention as
   analyzed in Younger or Littleton applied when the plaintiffs had not been parties to state-
   court proceedings, nor could they be in the future. Past and prospective jurors are essential
   to the criminal proceedings, but they are not parties. The distinction may not make a
   difference, but no analysis is needed today.




                                                4
Case: 20-60913      Document: 00516359240           Page: 5    Date Filed: 06/16/2022




                                     No. 20-60913


   U.S. 398, 408 (2013). To establish standing, each plaintiff must demonstrate
   an injury that is “concrete, particularized, and actual or imminent; fairly
   traceable to the challenged action; and redressable by a favorable
   ruling.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010). In
   analyzing whether a plaintiff has met these requirements, federal courts are
   skeptical of “standing theories that require guesswork as to how independent
   decisionmakers will exercise their judgment.” Clapper, 568 U.S. at 413.
          The type of relief sought also bears on whether the plaintiff has
   standing. See Lyons, 461 U.S. at 103. To prevail on a claim for prospective
   equitable relief, a plaintiff must demonstrate continuing harm or a “real and
   immediate threat of repeated injury in the future.” Society of Separationists,
   Inc. v. Herman, 959 F.2d 1283, 1285 (5th Cir. 1992). The threat of future
   harm must be “certainly impending”; mere “[a]llegations of possible future
   injury” do not suffice. Clapper, 568 U.S. at 409 (alteration in original;
   emphasis removed; quotation marks and citations omitted). Past wrongs are
   relevant to “whether there is a real and immediate threat of repeated injury,”
   but alone they may be insufficient to establish standing for prospective relief.
   Littleton, 414 U.S. at 496. Somewhat different phrasing is also used in other
   judicial opinions, namely, that there “must be at least a ‘substantial risk’ that
   the injury will occur.” Crawford v. Hinds Cnty. Bd. of Supervisors, 1 F.4th 371,
   375 (5th Cir. 2021) (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149,
   158 (2014)). We see no necessary difference between the concepts of a
   substantial risk and a real and immediate threat, though immediacy does
   imply a short timeframe.
          The Plaintiffs allege that their injury is the imminent threat that Evans
   will deny them an opportunity for jury service by excluding them because of
   their race. The Fourteenth Amendment protects the right of a citizen not to
   be excluded from a petit jury because of his or her race. See Powers v. Ohio,
   499 U.S. 400, 409 (1991). A juror who alleges being struck from a jury



                                          5
Case: 20-60913      Document: 00516359240           Page: 6      Date Filed: 06/16/2022




                                     No. 20-60913


   because of race has alleged a cognizable injury for purposes of Article III
   standing. See id. at 411. The Supreme Court, though, has recognized the
   practical difficulties and “daunting” barriers facing an excluded juror
   seeking forward-looking relief against a prosecutor. Id. at 414. Unlike juror
   challenges to discriminatory practices by jury clerks and commissioners who
   tainted entire jury rolls with racial bias, the Court noted that it would be more
   difficult “for an individual juror to show a likelihood that discrimination
   against him at the voir dire stage will recur.” Id. at 415.
          The difficulty for the Plaintiffs is showing a likelihood or imminence
   of the alleged future injury. Injury would require that a Plaintiff one day is
   called for jury service in a case assigned to Evans’s office; the prosecutor
   seeks to remove the person from the jury due to race; an independent
   decision-maker — namely a trial judge who reviews a Batson challenge —
   then fails to block the use of the discriminatory strike. See Clapper, 568 U.S.
   at 412–13. Yes, those events have happened to others, but we find that the
   Plaintiffs have not demonstrated a “real and immediate threat” or a
   “substantial risk” that all those events will occur to one of them. See Society
   of Separationists, 959 F.2d at 1285; Crawford, 1 F.4th at 371. We explain.
          Save one, none of the Plaintiffs have ever been struck from a jury by
   Evans. Indeed, they have not even been called to jury service. Only Sharon
   Young (formerly Sharon Golden) was part of a venire in Evan’s district. She
   had stated during voir dire that she could not vote for the death penalty in one
   of the Curtis Flowers trials, and the state Supreme Court upheld striking her
   from the jury. See Flowers, 947 So. 2d at 919–21. It is proper for a prosecutor
   in a capital case to strike a member of the venire for cause if the prospective
   juror indicates a refusal to consider the death penalty. Uttecht v. Brown, 551
   U.S. 1, 8–9 (2007) (applying Witherspoon v. Illinois, 391 U.S. 510 (1968)). At
   least on its face, then, the strike of the one Plaintiff who has previously been
   called for jury duty was not unconstitutional.



                                           6
Case: 20-60913      Document: 00516359240           Page: 7     Date Filed: 06/16/2022




                                     No. 20-60913


          The Plaintiffs analogize their injuries to those of a group of contractors
   who sued a city that had adopted a contract set-aside program for
   minority-owned businesses. See Northeast Fla. Chap. of the Associated Gen.
   Contractors of Am. v. City of Jacksonville, 508 U.S. 656, 659 (1993). The
   Supreme Court disagreed with the Eleventh Circuit’s decision that the
   contractors lacked standing, instead concluding that the contractors “need
   only demonstrate that it is able and ready to bid on contracts and that a
   discriminatory policy prevents it from doing so on an equal basis.” Id. at 666.
   The Court noted that the “injury in fact” in an equal protection case of this
   variety “is the inability to compete on an equal footing in the bidding process,
   not the loss of a contract.” Id. The current Plaintiffs are unlike the
   contractors inasmuch as these Plaintiffs have no right to initiate their
   participation in the competition for the desired benefit. If called, though,
   they have a “right not to be excluded from [a jury] on account of race.”
   Powers, 499 U.S. at 409. The Plaintiffs’ need to show imminence of injury
   remains.
          The Plaintiffs also compare their claim to those in certain cases in
   which plaintiffs were permitted to pursue claims of jury discrimination. The
   three cited cases alleged discrimination by officials charged with
   administering a state’s petit or grand jury rolls at a point well before any court
   proceedings took place, thus affecting the selection of the entire citizenry for
   jury or grand jury duty. See Carter v. Jury Comm’n of Greene Cnty., 396 U.S.
   320, 322 (1970); Turner v. Fouche, 396 U.S. 346, 360 (1970); Ciudadanos
   Unidos de San Juan v. Hidalgo Cnty. Grand Jury Comm’rs, 622 F.2d 807, 811–
   12 (5th Cir. 1980). The distinction between being kept off a jury roll and
   being struck improperly at trial matters in deciding whether a plaintiff has
   demonstrated a likelihood of injury. If certain categories of individuals are
   made ineligible from being jurors even before a trial begins, then nothing
   more needs to be demonstrated to show they will not be selected as jurors.




                                           7
Case: 20-60913       Document: 00516359240           Page: 8     Date Filed: 06/16/2022




                                      No. 20-60913


   Quite different is the needed demonstration of injury for a Plaintiff who could
   in fact be called for jury service; we have already outlined the combination of
   events that must occur before there would be an injury.
          Similarly, a panel of the Eleventh Circuit held that discrimination by
   officials controlling a locality’s entire jury roll is readily distinguishable from
   the behavior of a single state official exercising a handful of peremptory
   strikes during a trial. See Hall v. Valeska, 509 F. App’x 834, 836 (11th Cir.
   2012). It is true that the Eleventh Circuit relied on the analysis of abstention
   in Littleton to support its ruling. Id. (discussing Littleton, 414 U.S. 488).
   Nonetheless, the same logic applies to our focus on standing.
          We contrast the case before us with our recent decision in Crawford, 1
   F.4th 371. There, the disabled plaintiff Crawford had twice been called for
   jury service at the county courthouse; he had faced serious “architectural
   barriers” while attempting to serve. Id. at 374. He sued the county for
   injunctive relief, arguing that the courthouse violated the Americans with
   Disabilities Act. Id. The district court, though, held he lacked standing. Id.
   On appeal, we framed the key issue as “whether the possibility that Crawford
   will be called for and excluded from jury service in the future is too
   speculative to support standing for injunctive relief.” Id. at 374–75. In
   concluding that he had standing, this court reasoned that (1) Crawford had
   already been called for jury duty twice before, a fact that the court repeatedly
   emphasized; (2) the county was relatively small so he might be called again;
   and (3) the “architectural barriers” amounted to a “systemic exclusion”
   rather than an “episodic” threat because they would manifest every time he
   was considered for jury duty. See id. at 376.
          In summary, Crawford had already been called twice for jury duty, and
   if called again, the physical barrier — the courthouse — that impeded his
   ability to serve as a juror was literally set in concrete. The inevitability of that




                                            8
Case: 20-60913      Document: 00516359240          Page: 9    Date Filed: 06/16/2022




                                    No. 20-60913


   barrier is akin to being left off the jury rolls completely. The likelihood of
   difficulties for the Plaintiffs in the current case are much less imminent. We
   start with the infrequency of any Plaintiff being called for jury duty. Then, if
   called, the Defendant Evans and his office would need to be unchastened by
   the reversals by the United States Supreme Court as well as by the
   Mississippi courts. Then, if a discriminatory strike were nonetheless made
   against one of these Plaintiffs, the presiding state trial judge would need to
   uphold it. We simply do not see a sufficient threat of a constitutional injury.
          We separately consider standing for the Attala County NAACP. The
   association can assert its members rights only if (1) its members could sue
   individually; (2) the interests in the suit are “germane to the organization’s
   purpose”; and (3) the claim and relief sought do not require the
   “participation of individual members in the lawsuit.” Texas Ass’n of Mfrs. v.
   U.S. Consumer Prod. Safety Comm’n, 989 F.3d 368, 377 (5th Cir. 2021)
   (quotation marks and citations omitted). As we have already analyzed as to
   the four individual Plaintiffs, eligibility for jury service is not enough. The
   members of the county chapter cannot demonstrate an imminent threat that
   they will be struck unconstitutionally from a petit jury by Evans.
          Our decision is unrelated to the plausibility of the allegations about
   jury selection in the state circuit court district. The claims’ gravity is
   supported not only by the journalists’ investigation referenced in the record
   but also by court decisions that the district attorney committed Batson
   violations in trials of Curtis Flowers. We hold only that these Plaintiffs have
   not alleged a certainly impending threat or a substantial risk to their rights
   that would satisfy the requirements of Article III.
          AFFIRMED.




                                          9
Case: 20-60913     Document: 00516359240            Page: 10   Date Filed: 06/16/2022




                                     No. 20-60913


   Gregg Costa, Circuit Judge, dissenting:
          The percentage of citizens who show up for jury duty is staggeringly
   low. See Andrew Tilghman, Is There Justice if Most Who Show Up for Jury
   Duty Are White, Affluent?, Hous. Chron., Mar. 6, 2005 (revealing that
   only 17% of Houston-area jurors appear for service and noting that the ten zip
   codes with the lowest turnout—all below 10%—are predominately Black or
   Hispanic). The citizens bringing this lawsuit are a refreshing departure from
   those statistics—they are eager to do their civic duty. Yet today’s opinion
   holds that federal courts cannot hear their challenge to the discrimination
   that prevents them from participating equally in our justice system. It does
   so because plaintiffs only have standing to sue for a future injury if they show
   that harm is imminent. Imminence, however, is a question of probability.
   Lujan v. Defs. of Wildlife, 504 U.S. 555, 564 n.2 (1992) (describing imminence
   as an “elastic concept” that requires speculation); Wright & Miller,
   Federal Practice & Procedure § 3531.4 (collecting cases of
   standing based on “probable” and “possible” injury). And these Americans
   seeking to perform their civic duty are just as likely—and actually more
   likely—to be called for jury duty in the near future than plaintiffs in other
   cases we have allowed prospective jurors to pursue. Our precedent thus
   dictates that they have standing to challenge District Attorney Evans’s
   longstanding discrimination against Black prospective jurors.
          First, consider a case from just last year holding that a plaintiff showed
   the necessary likelihood of being called for jury duty. We affirmed a disabled
   potential juror’s standing to challenge the inaccessibility of his local
   courthouse. See Crawford v. Hinds Cnty. Bd. of Supervisors, 1 F.4th 371, 373–
   77 (5th Cir. 2021). Standing turned on whether the juror established a
   “substantial risk of being called for jury duty” and being dismissed because
   the courthouse could not accommodate his wheelchair. Id. at 376. We found




                                          10
Case: 20-60913        Document: 00516359240              Page: 11       Date Filed: 06/16/2022




                                          No. 20-60913


   that sufficient probability because of the small size of the county and because
   the plaintiff had been summoned twice before. Id. at 366.
           Both considerations—size of the jury pool and history of being
   called—make it more likely that the present Plaintiffs will be summoned than
   the Crawford plaintiff. The Crawford jury pool was Hinds County, which we
   described as “not extremely populous.” 1 1 F.4th at 376. In fact, Hinds is
   Mississippi’s largest county, with a population exceeding 220,000. If a
   county of that size is “not extremely populous,” then Attala County, which
   has a population one tenth of Hinds’s, is practically a ghost town. And unlike
   in Crawford, we do not have to guess about the probability of the Plaintiffs
   being called for jury duty. The complaint provides details, absent from our
   prior cases, about that likelihood. Attala County is home to approximately
   9,660 eligible jurors, 1,650 of whom are summoned annually. That is a
   roughly 1-in-6 chance of being called in any given year. And the fact that the
   named Plaintiffs have not been called recently increases those odds.
   Mississippians cannot serve on a jury if they have done so in the past two
   years. Miss. Code Ann. § 13-5-1. By any statistical measure, then, an
   Attala County plaintiff in this case is more likely to be called for jury service
   in the near future than was Crawford.
           Citizens of Attala County are also more likely to be summoned for jury
   service than the plaintiffs in decades of precedents allowing prospective
   jurors to challenge discriminatory jury practices. Attala County is much
   smaller than Travis County, home to Austin and the plaintiff who


           1
              Though our precedent assumes that jurors in small counties are necessarily more
   likely to be called than those in larger counties, I am not convinced. Larger counties have
   more trials. So the more relevant metric is the number of people summoned each year as a
   percentage of the county’s eligible jurors. This case is exceptional in providing that data.
   But if we consider only the size of the county—as our precedents seem to do—the
   Plaintiffs’ case for standing is a slam dunk.




                                               11
Case: 20-60913        Document: 00516359240               Page: 12        Date Filed: 06/16/2022




                                           No. 20-60913


   successfully challenged Texas’s ban on atheists serving on juries. See O’Hair
   v. White, 675 F.2d 680, 684, 691 (5th Cir. 1982) (en banc). And petit jury
   service is much more common than grand jury service, yet both our court and
   the Supreme Court have allowed plaintiffs to challenge discrimination in the
   selection of grand jurors. Turner v. Fouche, 396 U.S. 346, 349–50, 360 (1970)
   (reaching the merits of Black citizens’ claim that Georgia’s system for
   selecting grand jurors discriminated on the basis of race); Ciudadanos Unidos
   De San Juan v. Hidalgo Cnty. Grand Jury Com’rs, 622 F.2d 807, 817–18, 821
   (5th Cir. 1980) (allowing young, Mexican American, and impoverished jurors
   to contest their systemic exclusion from grand juries in two Rio Grande
   Valley counties); see also Carter v. Jury Comm’n of Greene Cnty., 396 U.S. 320,
   321–22, 339–40 (1970) (permitting Black citizens to challenge their
   discriminatory exclusion from both grand and petit juries). 2
           Probability and precedent thus show that there is a substantial risk that
   these Plaintiffs will be called for jury duty.
           Mountainous evidence also shows that Plaintiffs, once summoned,
   face a “systemic” threat of being excluded from jury service because of their
   race. See Crawford, 1 F.4th at 376 (“[A] plaintiff with a substantial risk of
   being called for jury duty has standing to seek an injunction against a systemic
   exclusionary practice.”). District Attorney Evans’s discriminatory jury-
   selection practices are notorious. The Supreme Court recently considered
   Evans’s conduct in his repeated prosecutions of Curtis Flowers, a Black man
   accused of murdering four people in a Winona, Mississippi furniture store.


           2
             Only once before have we denied a prospective petit or grand juror standing. In
   that case, injury depended not only on the plaintiff being called for jury duty, but also being
   selected as part of the venire before a specific judge in an urban county with many judges.
   Soc’y of Separationists, Inc. v. Herman, 959 F.2d 1283, 1285 (5th Cir. 1992) (en banc). That
   additional requirement, which is not present here, made future injury too speculative to
   support standing. Id. at 1285–86.




                                                 12
Case: 20-60913      Document: 00516359240            Page: 13    Date Filed: 06/16/2022




                                      No. 20-60913


   Flowers v. Mississippi, 139 S. Ct. 2228, 2236–38 (2019). Evans prosecuted
   Flowers for the murders six times, and each time, a court overturned
   Flowers’s conviction due to Evans’s discrimination and other misconduct.
   Id. In reversing Flowers’s sixth conviction, the Supreme Court chastised
   Evans for his “pattern of striking Black prospective jurors.” Id. at 2251. In
   fact, Evans struck 41 of 42 Black prospective jurors across Flowers’s six
   trials. Id. at 2251. “The numbers speak loudly.” Id. at 2245. So loudly that
   we do not have to speculate about whether Evans will continue to try to seat
   only white jurors—his history speaks for itself. See id. at 2246.
          Plaintiffs’ complaint nonetheless adds to the high court’s indictment
   of Evans’s conduct. Statistical analysis from over two hundred prosecutions
   between 1992 and 2017 reveals that Evans’s office struck Black jurors at 4.4
   times the rate it struck white jurors. 3 A regression analysis of a subset of those
   trials, which isolates race among more than sixty variables, is even more
   damning: “a Black juror faced odds of being struck that were 6.67 times those
   faced by similarly situated white jurors.” Contrast Soc’y of Separationists, 959
   F.2d at 1286 (concluding that juror did not establish a likelihood of being
   discriminated against because the allegedly improper conduct was a one-off
   incident and not the product of “any state or local rule or statute, or even
   some personal policy”). The majority speculates that Flowers might chasten
   Evans into changing his ways. Maj. Op. 9. But, as Plaintiffs allege, Evans’s
   own words dispel this optimism. Rather than accepting responsibility for his
   past discrimination, Evans called Flowers a “ridiculous ruling.” Amanda
   Sexton Ferguson, Flowers Case Sent Back to Circuit Court, Winona Times




          3
            Evans’s office tried 418 criminal cases in this time period. The analysis
   considered all 225 trials for which juror race data was available.




                                           13
Case: 20-60913         Document: 00516359240                Page: 14       Date Filed: 06/16/2022




                                            No. 20-60913


   (Sept. 5. 2019). Plaintiffs have shown that they face an ongoing threat of
   being excluded from the jury for no reason other than the color of their skin.
           Once again, the grand jury cases support these Plaintiffs’ standing.
   The majority seems to view those cases as challenges to laws that
   categorically excluded certain groups of citizens from the grand jury rolls.
   Maj. Op. 7-8. But those cases, like this one, stemmed from officials’
   repeatedly exercising their discretion in a discriminatory manner. See
   Ciudadanos Unidos, 622 F.2d at 811 (noting that the jury rolls excluded
   minorities because selection was “left entirely to the discretion of the jury
   commissioners”); Turner, 396 U.S. at 351 (describing jury commissioners’
   freedom to exclude anyone they felt would not be good jurors from the rolls).
   At any moment, the commissioners could have changed their minds and
   started adding to the grand jury rolls citizens from the previously excluded
   groups. 4 But given the pattern of discrimination, that possibility did not
   destroy standing. It should not matter whether discrimination occurs before
   or after a juror arrives at the courthouse: Plaintiffs who have shown that
   officials predictably use their discretion to discriminate have standing to
   challenge that discriminatory practice. 5 To hold otherwise is especially
   problematic because of the history of cloaking discrimination in the
   “discretion” of local officials. See Michael J. Klarman, From Jim
   Crow to Civil Rights: The Supreme Court and the


           4
             In fact, by the time Turner reached the Supreme Court, eleven Black jurors had
   been included on the grand jury list in Taliaferro County, Georgia. Turner, 396 U.S. at 351.
           5
              The majority cites Hall v. Valeska, 509 F. App’x 834, 836 (11th Cir. 2012) (per
   curiam), as support for distinguishing between discrimination that occurs before trial and
   discrimination that occurs during trial. That case involved a similar allegation that a
   District Attorney pervasively struck Black jurors because of their race. Id. at 935. It is
   telling, however, that neither the district court nor the appellate court ruled that the Hall
   challengers failed to clear the jurisdictional hurdle of standing. See id. ; Hall v. Valeska, 849
   F. Supp. 2d 1332, 1336 n.3 (M.D. Ala. 2012).




                                                  14
Case: 20-60913     Document: 00516359240            Page: 15    Date Filed: 06/16/2022




                                     No. 20-60913


   Struggle for Racial Equality 34–36, 85–86 (2004) (recounting
   how voting laws granting registrars wide discretion to determine eligibility
   were a cornerstone of disenfranchisement during Jim Crow); see also, e.g.,
   Lassiter v. Northampton Cnty. Bd. of Elecs., 360 U.S. 45, 53 (1959) (holding
   that Alabama’s literacy test, which vested “great discretion” in local
   registrars, was facially unconstitutional because it was “merely a device to
   make racial discrimination easy”).
          The Plaintiffs provided ample evidence of their substantial risk of
   being summoned and subjected to Evans’s discriminatory jury selection
   practices. It is hard to imagine what more they could have offered to prove
   an impending injury. If standing is lacking here despite more data on the
   likelihood of being summoned and then discriminated against than in past
   cases allowing prospective jurors’ standing, then I fear citizens will not be
   able to file lawsuits challenging racial or other barriers to jury service.
   Abandoning this type of civil rights suit that historically has allowed excluded
   jurors to participate in our justice system impairs the jury right itself.
          Jurors are the voice of We The People in the otherwise-insulated
   judiciary. And in a large country where many citizens feel detached from
   their leaders in the political branches—members of the House of
   Representatives today represent about 750,000 people—jury service
   increasingly is citizens’ greatest bond with our democracy. See Flowers, 139
   S. Ct. at 2238 (“Other than voting, serving on a jury is the most substantial
   opportunity that most citizens have to participate in the democratic
   process.”). Jury service also inculcates other civic virtues, like voting,
   volunteering, and discussing public issues with neighbors. John Gastil
   et al., The Jury and Democracy: How Jury Deliberation
   Promotes Civic Engagement and Political Participation
   10, 34–39, 106–128 (2010). Without standing to bring this lawsuit, Plaintiffs
   are left with little hope that they will have a fair chance at the “honor and



                                           15
Case: 20-60913     Document: 00516359240            Page: 16   Date Filed: 06/16/2022




                                     No. 20-60913


   privilege” of fulfilling this vital civic duty. See Powers v. Ohio, 499 U.S. 400,
   407 (1991).




                                          16